UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6949



DARRELL W. COOK, JR.,

                                                Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; ROBERT G. O’HARA,
Judge,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-04-146)


Submitted:   October 7, 2004                 Decided:   October 14, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell W. Cook, Jr., Appellant Pro Se. Paul Christopher Galanides,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Darrell W. Cook, Jr., a Virginia prisoner, seeks to

appeal the district court’s order dismissing his petition filed

under 28 U.S.C. § 2254 (2000) without prejudice for failure to

comply with a previous court order.          An appeal may not be taken

from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.            28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies     this   standard   by

demonstrating that reasonable jurists would find both that his

constitutional    claims   are   debatable   and   that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Cook has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.     We also deny his pending motion for appointment of

counsel.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED



                                   - 2 -